       Case 1:20-cv-01571-YK-EB Document 45 Filed 09/15/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

GRAYTZ MORRISON,                             :
    Plaintiff                                :           No. 1:20-cv-01571
                                             :
             v.                              :           (Judge Kane)
                                             :
UNITED STATES OF AMERICA, et al.,            :
     Defendants                              :

                                        ORDER

      AND NOW, on this 15th day of September 2021, in accordance with the Memorandum

issued concurrently with this Order, IT IS ORDERED THAT:

      1.     The United States’ motion to dismiss and/or for summary judgment (Doc. No. 37)
             is GRANTED, and Plaintiff’s FTCA claims are DISMISSED WITH
             PREJUDICE for Plaintiff’s failure to file a certificate of merit pursuant to Rule
             1042.3 of the Pennsylvania Rules of Civil Procedure; and

      2.     The above-captioned action will proceed only as to Plaintiff’s Eighth Amendment
             claims against Defendants Anderson, Hofford, and Miller.


                                                         s/ Yvette Kane
                                                         Yvette Kane, District Judge
                                                         United States District Court
                                                         Middle District of Pennsylvania
